United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3359
                                   ___________

Marvin Lidell Lott,                    *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Missouri.
Don Roper, Supt. Mr.; Mike Layden,     *
FUM. Mr.; Timothy Williford,           * [UNPUBLISHED]
Officer, Charles Wigger, Officer,      *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: November 20, 2007
                                Filed: November 28, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       Missouri inmate Marvin Lidell Lott appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action arising from his placement on
“meal loaf” status for nine meals under a prison disciplinary policy. Having carefully
reviewed the record and considered Lott’s arguments, we conclude that the district
court properly granted summary judgment and that there is no basis for reversal. See


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
Johnson v. Hamilton, 452 F.3d 967, 971-72 (8th Cir. 2006) (standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                      -2-